Citation Nr: 0116352	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
onychomycosis and tinea pedis.  

2.  Entitlement to an initial rating for an L5-S1 diskectomy 
in excess of 10 percent prior to February 9, 2000 and in 
excess of 40 percent from February 8, 2000.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veteran' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1993 to 
October 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  

A January 1999 rating decision granted service connection and 
an initial noncompensable rating for onychomycosis and tinea 
pedis since October 1998.  The January 1999 rating decision 
also granted service connection and an initial 10 percent 
rating for an L5-S1 diskectomy from October 1998.  The 
veteran timely appealed that decision.  In a June 2000 rating 
decision, the RO continued the noncompensable rating for 
onychomycosis and tinea pedis.  It increased the rating for 
the L5-S1 diskectomy to 40 percent from February 2000.  The 
claims for higher initial ratings are before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's April 1999 notice of disagreement also 
disagreed with the evaluation initially assigned for his 
service-connected dyshydrosis of the hands.  The RO resolved 
that issue in the veteran's favor in an October 1999 rating 
action.  In addition, in his November 1999 substantive 
appeal, the veteran did not specify that issue as a matter 
for appeal.  Therefore, the notice of disagreement as to that 
issue is considered withdrawn.  See 38 C.F.R. § 20.204 
(2000).  

The Board notes that the RO certified to the Board the issue 
of an earlier effective date for the 40 percent rating.  
However, such considerations are subsumed within the 
veteran's claim for a higher initial disability rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
it is not addressed as a separate issue herein.  See 
38 C.F.R. § 19.35 (2000).     


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has a desquamating rash on exposed surfaces 
of his feet due to onychomycosis and tinea pedis.  

3.  The veteran's onychomycosis and tinea pedis do not 
manifest with symptoms of exudation, constant itching, 
extensive lesions, or marked disfigurement.  

4.  The medical evidence prior to February 8, 2000 shows 
normal or slight limitation of motion and no crepitation, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting and standing, listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, abnormal mobility on forced motion, or 
ankylosis of the lumbar spine due to an L5-S1 diskectomy.  

5.  The medical evidence since February 8, 2000 shows the 
return of radicular right leg pain; new occurrence of 
radicular left leg pain and tingling over the right foot on 
the plantar surface; muscle spasm in the lumbosacral area 
treated with Motrin, Tylenol, and Flexeril and hot and cold 
packs; decrease in ranges of flexion, extension, and lateral 
bending motions since June 1998; and no evidence of absent 
ankle jerk, bowel or bladder dysfunction, or ankylosis of the 
lumbar spine due to an L5-S1 diskectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
onychomycosis and tinea pedis are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.118, Diagnostic Codes 7806, 7813, and 7814 
(2000).  

2.  The criteria for an initial rating in excess of 10 
percent for an L5-S1 diskectomy prior to February 8, 2000 and 
in excess of 40 percent since February 8, 2000 are not met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5286, 5289, 5292, 5293, 5294, and 5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed lay statements 
with the RO, and declined the opportunity for a hearing.  
Rating decisions and statements of the case from January 1999 
to February 2001 informed the veteran of the evidence needed 
to substantiate his claims.  The duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  If a 
veteran has an unlisted disability, it will be rated under a 
disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20 
(2000); see 38 C.F.R. § 4.27 (2000) (providing specific means 
of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  The Board observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson, 12 Vet. 
App. at 126.  See AB, supra.  
  
In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Regulations require the evaluation of the complete 
medical history of the veteran's condition.  38 C.F.R. §§ 
4.1, 4.2 (2000).  


Evaluation for onychomycosis and tinea pedis

A January 1999 rating decision granted service connection and 
an initial noncompensable rating for onychomycosis and tinea 
pedis since October 1998, and the veteran perfected a timely 
appeal of the initial noncompensable rating.  A June 2000 
rating decision continued the noncompensable rating.  

The veteran's disability is currently evaluated under the 
criteria of Diagnostic Code 7813 for dermatophytosis because 
onychomycosis and tinea pedis are not specifically listed in 
the rating schedule.  See 38 C.F.R. § 4.20.  Given the 
diagnoses and findings of record, the Board will consider 
whether an initial compensable rating is warranted under the 
criteria of Diagnostic Codes 7806, 7813, and 7814 since 
October 10, 1998, the day after the veteran separated from 
service.

The schedule for rating skin disabilities states that, unless 
otherwise provided, rate codes 7813 and 7814 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118 
(2000).  In turn, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema, is 
entitled to a 50 percent evaluation.  Eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement is entitled to a 30 percent evaluation.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is entitled to a 10 percent 
evaluation.  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, is entitled to a noncompensable rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

An increased rating of 10 percent is warranted for the 
veteran's onychomycosis and tinea pedis under the criteria of 
Diagnostic Codes 7813, 7814, and 7806.  Examiners have noted 
and the veteran has consistently reported recurrences of a 
rash on his feet since service, and in February 2000, he 
reported that his foot rash caused him to wear sandals and 
avoid boots even though he lives in a state with cold 
winters.  At the February 2000 VA examination, the veteran 
had a desquamating, or exfoliating, rash on his heels, 
between the first and second toes, and between the fourth and 
fifth toes of both feet.  The diagnosis was mild tinea pedis 
and onychomycosis affecting two toenails.  Given the 
veteran's use of sandals, however, his onychomycosis and 
tinea pedis involved exposed rather than nonexposed surfaces 
of his feet.  The veteran will receive the benefit of the 
doubt because the evidence is in approximate balance for and 
against a 10 percent rating for onychomycosis and tinea pedis 
with exfoliation involving an exposed surface.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A 30 percent rating is not warranted because the veteran's 
onychomycosis and tinea pedis do not manifest with symptoms 
of exudation, constant itching, extensive lesions, or marked 
disfigurement.  The veteran's onychomycosis was limited to 
two toes in June 1998 and to two other toes in February 2000.  
The June 1998 and February 2000 VA examiners both noted 
improving onychomycosis when treated with oral antifungal 
agents and improving tinea pedis.  Therefore, a rating no 
higher than 10 percent is warranted for occupational 
impairment due to the veteran's onychomycosis and tinea 
pedis.  38 C.F.R. § 4.7.  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that onychomycosis and tinea pedis markedly interfere 
with employment or cause frequent hospitalizations.  Even 
with his foot rash, the veteran's gait was normal and he was 
able to stand on his heels and toes in February 2000, and the 
evidence shows no hospitalizations since service for 
treatment of this disability.  

In summary, the Board finds that the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  Therefore, the evidence supports no more 
than a 10 percent initial rating for onychomycosis and tinea 
pedis.  



Evaluation for an L5-S1 diskectomy

1.  Prior to February 8, 2000

The veteran's disability is evaluated as 10 percent disabling 
prior to February 8, 2000 under the criteria of Diagnostic 
Code 5293 because an L5-S1 diskectomy is not specifically 
listed in the rating schedule.  See 38 C.F.R. § 4.20.  Given 
the diagnoses and findings of record, the Board will consider 
the increased ratings claims under the criteria of Diagnostic 
Codes 5292, 5294, 5295, 5293, 5286, 5289, 5003, and 5010, in 
that order.  

A rating in excess of 10 percent is not warranted prior to 
February 8, 2000 under the criteria for limitation of motion 
of the lumbar spine with functional loss and pain, sacro-
iliac injury and weakness, and lumbosacral strain.  The 
schedular rating criteria states that severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  In addition, sacro-
iliac injury and weakness is rated under the criteria of 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5294.  In turn, severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent evaluation.  Lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing position warrants a 20 
percent evaluation.  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

Where evaluation is based on limitation of motion, as it is 
under Diagnostic Codes 5292, 5294, and 5295, the question of 
whether functional loss and pain are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

In this case, a rating in excess of 10 percent is not 
warranted prior to February 8, 2000 under Diagnostic Codes 
5292, 5294, and 5295.  In support of an increased rating, the 
veteran reported that bending, stooping, or lifting heavy 
objects aggravated lower back pain in June 1998 and that 
mobility was restricted during attacks of back pain in 
November 1999.  In June 1998, a VA examiner noted pain on 
motions to the right, and in November 1999, a private 
examiner noted tenderness in the L5-S1 area, and the veteran 
reported shooting pains into his right leg.  The veteran 
reported using Motrin, a heating pad, and Bengay and 
performing stretching exercises during episodes of back pain 
that lasted three days to two weeks.  

Against an increased rating, however, the medical evidence 
showed no crepitation, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, interference with sitting 
and standing, listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, or abnormal mobility on 
forced motion.  Although the veteran was placed on a slow 
strengthening program in November 1999, strength and reflexes 
were normal in June 1998 and November 1999.  Although the 
veteran reported an inability to bend over to touch his knees 
during back spasm in April 1999, no muscular spasm was 
appreciated at the June 1998 VA examination.  Significantly, 
three of six lumbar spine motions had only slight limitation, 
and the other three motions were within normal limits at the 
June 1998 VA examination.  A work physical was within normal 
limits and the veteran reported excellent health with no use 
of medications in August 1999.  The medical evidence did not 
show marked limitation of forward bending in a standing 
position because flexion was normal at the June 1998 VA 
examination.  Although lateral bending to the left and right 
were slightly limited in June 1998, the medical evidence did 
not show osteoarthritis changes.  There was no narrowing or 
irregularity of joint space because a VA x-ray revealed that 
the veteran's vertebral bodies and disc spaces were still 
within normal limits in February 2000.  A rating in excess of 
10 percent is not warranted prior to February 8, 2000 under 
Diagnostic Codes 5292, 5294, and 5295.  

Likewise, a rating in excess of 10 percent is not warranted 
prior to February 8, 2000 under the criteria for 
intervertebral disc syndrome.  The schedular rating criteria 
states that pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Recurring attacks of 
severe intervertebral disc syndrome with intermittent relief 
warrant a 40 percent evaluation.  Recurring attacks of 
moderate intervertebral disc syndrome warrant a 20 percent 
evaluation.  Mild intervertebral disc syndrome warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Although the veteran consistently complained of low back 
pain, the medical evidence does not show moderate 
intervertebral disc syndrome prior to February 8, 2000.  
Instead, a February 2000 VA x-ray of the lumbosacral spine 
revealed that the veteran's vertebral bodies and disc spaces 
were still within normal limits.  

A rating is not available under the criteria of Diagnostic 
Codes 5286 and 5289 because the veteran does not have 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 and 5289.  At the June 1998 VA and 
November 1999 private examinations, the veteran reported low 
back pain because he bent his back to lift his son or heavy 
objects.  At the February 2000 VA examination, the veteran's 
spine appeared to be in proper alignment.  The veteran was 
able to forward flex his lower back to 60 degrees and lateral 
bend to 15 degrees bilaterally, and a VA x-ray demonstrated 
vertebral bodies and disc spaces within normal limits.  A 
rating is therefore not available under the criteria for 
ankylosis of the lumbar spine.  

A rating is not available for arthritis because limitation of 
lumbar spine motion is compensable before February 8, 2000 
under the criteria of Diagnostic Codes 5292, 5294, and 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

2.  As of February 8, 2000

As of February 8, 2000, the L5-S1 diskectomy is evaluated as 
40 percent disabling.  The Board finds that a rating in 
excess of 40 percent is not available since February 8, 2000 
or for any time period, under the criteria of Diagnostic 
Codes 5292, 5294, and 5295.  

A rating in excess of 40 percent is not warranted since 
February 8, 2000 under the criteria of Diagnostic Code 5293.  
In support of an increased rating, the veteran's radicular 
right leg pain had returned and radicular left leg pain had 
developed for the first time by February 2000, and he now 
complained of tingling over his right foot on the plantar 
surface.  He complained of intermittent muscle spasm in the 
lumbosacral area, and he now took Motrin, Tylenol, and 
Flexeril and applied hot and cold packs for pain.  

Against an increased rating, the February 2000 VA x-ray of 
the lumbosacral spine revealed normal vertebral bodies and 
disc spaces.  Although the VA examiner noted muscle spasm on 
palpation and decreased sensory examination in the L5 
distribution over the right lower leg, he characterized the 
muscle spasm as mild and the sensory examination as only 
mildly decreased.  The medical evidence also does not show 
absent ankle jerk or other neurological findings appropriate 
to the site of a diseased disc.  Instead, the veteran denied 
bowel and bladder dysfunction and incoordination, and his 
spine appeared within proper alignment.  His gait was within 
normal limits, and he was able to stand on his heels and 
toes.  A rating no higher than 40 percent is warranted since 
February 8, 2000 under the criteria for intervertebral disc 
syndrome.  

A rating is not available under the criteria of Diagnostic 
Codes 5286 and 5289 because, as shown above, the veteran does 
not have ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286 and 5289.  

A rating is not available for arthritis because limitation of 
lumbar spine motion is compensable since February 8, 2000 
under the criteria of Diagnostic Codes 5292, 5294, and 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
only the criteria of Diagnostic Code 5293, the veteran has 
not been prejudiced by the decision.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood, 10 Vet. App. at 97-98; 
38 C.F.R. § 3.321(b).  The evidence does not show that the 
veteran's L5-S1 diskectomy markedly interferes with 
employment or causes frequent hospitalizations.  The record 
suggests that the veteran could work at a sedentary job, and 
the medical evidence shows no hospitalizations since service.  

Summary

In conclusion, the Board finds that an initial rating no 
higher than 10 percent prior to February 8, 2000 and a rating 
no higher than 40 percent since February 8, 2000 are 
warranted for occupational impairment due to the veteran's 
L5-S1 diskectomy.  38 C.F.R. § 4.7.  Further, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).  Accordingly, the Board finds 
that the evidence supports no more than a 10 percent rating 
prior to February 8, 2000 and no more than a 40 percent 
rating from February 8, 2000 for the L5-S1 diskectomy.  


ORDER

An initial 10 percent rating for onychomycosis and tinea 
pedis is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for an L5-S1 
diskectomy prior to February 8, 2000 and in excess of 40 
percent since February 8, 2000 is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

